United States Court of Appeals
                                                                     Fifth Circuit

                                                                  FILED
                                                               March 23, 2005
                  IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT            Charles R. Fulbruge III
                          _____________________                    Clerk
                               No. 05-10048
                          _____________________

FLOWSERVE US INC
                   Plaintiff - Appellee
                    v.
DEPARTMENT OF LABOR; OCCUPATIONAL SAFETY AND HEALTH
ADMINISTRATION
                   Defendants - Appellants
                         ---------------------
         Appeal from the United States District Court for the
                  Northern District of Texas, Dallas
                             3:04-CV-868-H
                         ---------------------
Before WIENER, BENAVIDES, and STEWART, Circuit Judges.
PER CURIAM:*

     IT    IS   ORDERED   that   the   appellants’   unopposed    motion          to

dismiss appeal is GRANTED.

     IT IS FURTHER ORDERED that the appellants’ unopposed motion

to vacate the District Court orders of November 2, 2004 and

December 13, 2004 is GRANTED.

     IT IS FURTHER ORDERED that the appellants’ unopposed motion

to remand the case to the United States District Court for the

Northern District of Texas, Dallas Division, with directions that

the case be dismissed as moot is GRANTED.



     *
        Pursuant to 5th Cir. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except under
the limited circumstances set forth in 5th Cir. R. 47.5.4.